 Case 2:20-cv-12844-TGB-RSW ECF No. 8, PageID.85 Filed 02/23/21 Page 1 of 8




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ALAN PRICHARD,                                      2:20-cv-12844

                  Plaintiff,
                                         ORDER DISMISSING CLAIMS
      v.                                   AGAINST DEFENDANTS
                                         MICHIGAN DEPARTMENT OF
MICHIGAN DEPARTMENT OF
                                            CORRECTIONS AND
CORRECTIONS, et al.,
                                               MCCREADIE
                  Defendants.


     This is a pro se prisoner civil rights case filed under 42 U.S.C. §
1983. Plaintiff, Alan Prichard, is incarcerated at the Saginaw
Correctional Facility in Freeland, Michigan. Plaintiff brings suit against

the Michigan Department of Corrections, and MDOC employees Dr.
Donald Weikum and Diane McCreadie. Plaintiff claims that Defendants
have refused to treat him for dental cavities for a period in excess of three

years. For the reasons that follow, the Court will summarily dismiss the
case with respect to Defendants Michigan Department of Corrections and
Diane McCreadie. The case will proceed against Defendant Weikum.

                            I. Legal Standard
     Federal Rule of Civil Procedure 8(a) requires that a complaint set
forth “a short and plain statement of the claim showing that the pleader

is entitled to relief,” as well as “a demand for the relief sought.” FED. R.
CIV. P. 8(a)(2), (3). The purpose of this rule is to “give the defendant fair
                                     1
 Case 2:20-cv-12844-TGB-RSW ECF No. 8, PageID.86 Filed 02/23/21 Page 2 of 8




notice of what the. . .claim is and the grounds upon which it rests.” Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). While this pleading

standard does not require “detailed” factual allegations, id., it does
require more than the bare assertion of legal conclusions or “an
unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers labels and
conclusions or a formulaic recitation of the elements of a cause of action
will not do.” Id. “Nor does a complaint suffice if it tenders naked

assertions devoid of further factual enhancement.” Id.
     The Court must read Plaintiff's pro se complaint indulgently, see
Haines v. Kerner, 404 U.S. 519, 520 (1972), and accept Plaintiff's

allegations as true, unless they are clearly irrational or wholly incredible.
Denton v. Hernandez, 504 U.S. 25, 33 (1992).
     Plaintiff has been granted leave to proceed without prepayment of

the filing fee for this action due to his indigence. Under the Prison
Litigation Reform Act (“PLRA”), the Court is required to sua sponte
dismiss an in forma pauperis complaint before service on a defendant if

it determines that the action is frivolous or malicious, fails to state a
claim upon which relief can be granted, or seeks monetary relief against
a defendant who is immune from such relief. See 42 U.S.C. § 1997e(c); 28

U.S.C. § 1915(e)(2)(B). Similarly, the court is required to dismiss a
complaint seeking redress against government entities, officers, and
employees that it finds to be frivolous or malicious, fails to state a claim

                                     2
 Case 2:20-cv-12844-TGB-RSW ECF No. 8, PageID.87 Filed 02/23/21 Page 3 of 8




upon which relief may be granted, or seeks monetary relief from a
defendant who is immune from such relief. See 28 U.S.C. § 1915A(b). A

complaint is frivolous if it lacks an arguable basis in law or in fact.
Neitzke v. Williams, 490 U.S. 319, 325 (1989).
                             II. Background

     The following factual allegations are set out in the complaint and
attached. On November 8, 2017, Plaintiff began his period of
incarceration with the MDOC. ECF No. 1, PageID3. Pursuant to MDOC

policy, he asserts that he was not eligible for routine dental care for a
period of two years. Id. Plaintiff states that he was evaluated soon after
his incarceration at the Reception and Guidance Center, and he was

informed that he had four dental cavities, but because they were not
considered urgent, he was required to wait the two-year period before he
was eligible for treatment. Id.

     Plaintiff states that when he was finally eligible for treatment on
November 21, 2019, he was placed on the waiting list for routine dental
repairs. Plaintiff was informed in February 2020, that the dental unit

was at time seeing patients who were added to the list in September
2019, so it would be “a while longer” before he was seen. Id.
     Plaintiff was seen by Defendant Weikum on March 4, 2020, where

he complained of tooth pain due to his cavities. He was told that his only
option at that time was extraction, which Plaintiff declined. When he
filed a grievance for not having been offered fillings instead, Plaintiff was

                                     3
 Case 2:20-cv-12844-TGB-RSW ECF No. 8, PageID.88 Filed 02/23/21 Page 4 of 8




informed that non-emergency dental services were not being performed
because of conditions related to the COVID-19 pandemic. An April 16,

2020, grievance response indicated that “fillings do not meet the criteria
for an emergent condition that must be treated immediately.” ECF No. 1,
PageID.10.

     Plaintiff continued to complain, and a kite response dated July 20,
2020, indicated that due to COVID-19, dental services were still not back
to normal operations, and non-urgent fillings like his would be scheduled

after normal operations resumed. A September 15, 2020, kite response
indicated that the dental unit was still waiting to hear from the central
office when normal operations could resume. An October 8, 2020, kite

response indicated that dental was still working on a plan to resume
operations.
     Plaintiff complained later in October that he had waited over three

years for fillings, and he was concerned that any further delay and
resulting deterioration would result in the loss of the teeth. ECF No. 1,
PageID.26. Another kite response indicated that the health plan had still

not been finalized.
                             III. Discussion
     Plaintiff claims a violation of his right to constitutionally adequate

medical and dental care under the Eighth Amendment. The Supreme
Court held in Estelle v. Gamble, 429 U.S. 97 (1976), that the deliberate
indifference to a serious medical need of a prisoner constitutes

                                     4
 Case 2:20-cv-12844-TGB-RSW ECF No. 8, PageID.89 Filed 02/23/21 Page 5 of 8




unnecessary and wanton infliction of pain in violation of the Eighth
Amendment. The claim is comprised of an objective and a subjective

component. “The objective component requires the plaintiff to show that
the medical need at issue is 'sufficiently serious.’” Richmond v. Huq, 885
F.3d 928, 938 (6th Cir. 2018) (quoting Farmer v. Brennan, 511 U.S. 825,

834 (1994)). “As the Supreme Court explained in Farmer, '[T]he inmate
must show that he is incarcerated under conditions posing a substantial
risk of serious harm.’” Brown v. Bargery, 207 F.3d 863, 867 (6th Cir.

2000).
     To satisfy the subjective component, a prison official “must both be
aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists, and he must also draw the inference.” Id. at
939 (quoting Farmer, 511 U.S. at 837). Deliberate indifference “entails
something more than mere negligence,” Farmer, 511 U.S. at 835, but can

be “satisfied by something less than acts or omissions for the very
purpose of causing harm or with knowledge that harm will result.” Id.
     A serious medical need is “one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a
lay person would easily recognize the necessity for a doctor's attention.”
Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008). “Dental needs fall into

the category of serious medical needs because dental care is one of the
most important needs of inmates.” Flanory v. Bonn, 604 F.3d 249, 253
(6th Cir. 2010) (quoting McCarthy v. Place, 313 F. App'x 810, 814 (6th

                                     5
 Case 2:20-cv-12844-TGB-RSW ECF No. 8, PageID.90 Filed 02/23/21 Page 6 of 8




Cir. 2008)) (internal quotation marks omitted). “Nevertheless, not all
dental problems constitute serious medical needs. Rather, ‘[a] cognizable

claim regarding inadequate dental care, like one involving medical care,
can be based on various factors, such as the pain suffered by the plaintiff,
the deterioration of the teeth due to a lack of treatment, or the inability

to engage in normal activities.’” McCarthy, 313 F. App'x at 814 (quoting
Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998)); see also Kyles v.
Care & Comfort Comm., 2019 WL 480519, at *2 (E.D. Wis. Feb. 7, 2019)

(noting that “[s]everal courts have held that dental pain accompanied by
various degrees of attenuated medical harm may constitute an
objectively serious medical need;” finding that an inmate who “does not

allege that he suffered any pain or that the delay in getting his teeth
cleaned caused him any harm” does not present a serious need.).
     In McCarthy, the Sixth Circuit found that the inmate adequately

alleged a serious medical need based on a cavity and “significant pain
and discomfort” that went untreated for more than seven months,
resulting in difficulty eating solid foods. 313 F. App'x at 814. Similarly,

the Sixth Circuit in Flanory found that although a temporary deprivation
of hygiene items would not satisfy the objective component of a medical
needs claim, the complete deprivation of toothpaste for 337 days resulting

in toothache, periodontal gum disease, and the need to extract a tooth
was sufficient to establish a cognizable claim for denial of necessary care,



                                     6
 Case 2:20-cv-12844-TGB-RSW ECF No. 8, PageID.91 Filed 02/23/21 Page 7 of 8




as it resulted in physical injury that was more than de minimis. 604 F.3d
at 254.

      Here, reading Plaintiff’s pro se pleading indulgently, Haines, 404
U.S. at 520, Plaintiff has adequately pled facts in support of the objective
component of a deliberate-indifference claim. He claims that he suffers

from multiple cavities that have gone untreated for more than three
years, that he experiences dental pain as a result, and that the likelihood
exists that a continued denial of treatment will result in the unnecessary

loss of the teeth.
      With respect to the subject component of the claim, again reading
the complaint indulgently, Plaintiff has adequately pled facts asserting

that Defendant Weikum, his treating dentist, was deliberately
indifferent to his dental condition when he refused to repair the teeth and
offered instead to extract them.

      With respect to Defendant McCreadie, a dental assistant, the
complaint is devoid of allegations that she was deliberately indifferent to
Plaintiff’s condition. Plaintiff fails to allege facts showing that, as a

dental assistant, McCreadie had the authority or ability to treat his
condition or order treatment. A complaint must allege facts showing that
each named defendant participated, condoned, encouraged, or knowingly

acquiesced in misconduct to establish liability. See Taylor v. Michigan
Dep’t of Corrections, 69 F.3d 716, 727-28 (6th Cir. 1995). Defendant
McCreadie will therefore be dismissed from the case.

                                     7
 Case 2:20-cv-12844-TGB-RSW ECF No. 8, PageID.92 Filed 02/23/21 Page 8 of 8




     Plaintiff’s claims against Defendant MDOC must also be dismissed.
It is well established that the Eleventh Amendment “bars all suits,

whether for injunctive, declaratory or monetary relief, against the state
and its departments.” Thiokol Corp. v. Mich. Dep’t of Treasury, 987 F.2d
376, 381 (6th Cir. 1993) (citing Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100-101 (1984)). As a state agency, MDOC is
entitled to immunity from civil rights suits in federal court. Adams v.
Calhoun Cty., 2019 WL 3501815, at *2 (6th Cir. Apr. 24, 2019).

                             CONCLUSION
     Accordingly, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42
U.S.C. § 1997e(c), the Court will dismiss the complaint for Plaintiff’s

failure to state a claim against Defendants Michigan Department of
Corrections and Diane McCreadie. The case will proceed against
Defendant Dr. Donald Weikum.

IT IS SO ORDERED.


Dated: February 23, 2021       s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                                     8
